Exhibit 10.1
FIRST AMENDMENT TO 2007 AGREEMENT
     This First Amendment (this “Amendment”) to the 2007 Agreement by and
between A. Schulman, Inc. (the “Corporation”) and a group of investors led by
Barington Capital Group, L.P. (collectively, the “Barington Group”) dated as of
November 15, 2007 (the “2007 Agreement”), is hereby made as of this 10th day of
October, 2008 by the Corporation and the Barington Group.
     WHEREAS, on November 15, 2007, the Corporation entered into the 2007
Agreement with the Barington Group in order to avoid a proxy contest at the 2007
Annual Meeting of Stockholders;
     WHEREAS, pursuant to Section 7 of the 2007 Agreement, the Corporation and
the Barington Group agreed to the formation of a special committee of the Board
of Directors (the “Special Committee”), consisting of John B. Yasinsky, Willard
R. Holland, Michael A. McManus, Jr., Howard R. Curd, James A. Mitarotonda and
the Corporation’s Chief Executive Officer, with Mr. Curd serving as chairman, to
explore all strategic alternatives to maximize and improve stockholder value,
including, without limitation, a strategic acquisition, merger or sale of the
Corporation;
     WHEREAS, the Corporation and the Barington Group now desire to amend
Section 7 of the 2007 Agreement to permit Director Lee D. Meyer to serve as a
member of the Special Committee of the Corporation’s Board of Directors; and
     WHEREAS, pursuant to Section 13 of the 2007 Agreement, James A. Mitarotonda
has been irrevocably appointed as attorney-in-fact and representative for all
members of the Barington Group, and has full power and authority to execute this
Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Membership of Special Committee. Paragraph 7(a) of the 2007 Agreement shall
be amended to read (in its entirety) as follows:
     (a) Concurrently with the execution of this Agreement, the Board will form
a special committee (the “Special Committee”) consisting of John B. Yasinsky,
Willard R. Holland, Michael A. McManus, Jr., Howard R. Curd, Lee D. Meyer and
Mitarotonda, and the Company’s Chief Executive Officer serving as a nonvoting
member (with Mr. Curd serving as Chairman) to explore all strategic alternatives
to maximize and improve shareholder value, including, without limitation, a
strategic acquisition, merger or sale of the Company.
2. No Further Amendment. Except as otherwise amended hereby, all terms of the
2007 Agreement shall remain in full force and effect.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
the duly authorized signatories of the parties as of the date hereof.

            A. SCHULMAN, INC.
      By:   /s/ Joseph M. Gingo       Name:     Joseph M. Gingo      Title:    
President and Chief Executive Officer        BARINGTON REPRESENTATIVE
      By:   /s/ James A. Mitarotonda       Name:     James A. Mitarotonda       
     

-2-